— Order, Supreme Court, New York County (Gregory Carro, J.), entered on or about January 24, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant a downward departure from his presumptive risk level (see People v Guarnan, 8 AD3d 545 [2004]). We note that the underlying sex crime was violent, and that defendant had a history of violent crimes. Concur — Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Freedman, JJ.